           Case 2:17-cv-01121-APG-DJA Document 69
                                               68 Filed 08/31/20
                                                        08/25/20 Page 1 of 4


 1   AARON D. FORD
      Attorney General
 2   MATTHEW P. FEELEY (Bar No. 13336)
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
 5   (702) 486-3120 (phone)
     (702) 486-3773 (fax)
 6   E-mail: mfeeley@ag.nv.gov

 7   Attorneys for Defendants
     Rashonda Smith and
 8   Douglas Thrasher

 9
10

11

12                           UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA
14   LAUSTEVEION JOHNSON,                            Case No. 2:17-cv-01121-APG-DJA

15                      Plaintiff,

16   vs.
                                                    DEFENDANTS’ MOTION TO
17   DAVID WILLIS, et al.,                        RESCHEDULE THE SETTLEMENT
                                                    CONFERENCE (ECF NO. 67)
18                      Defendants.

19

20         Defendants Rashonda Smith and Douglas Thrasher, by and through counsel,
21   Aaron D. Ford, Attorney General of the State of Nevada, and Matthew P. Feeley, Deputy
22   Attorney General, and Lausteveion Johnson, Pro Se, hereby submit the following request
23   to reschedule the Settlement Conference currently set for September 29, 2020.
24   I.    INTRODUCTION
25         Defendants respectfully request this Court reschedule the September 29, 2020,
26   Settlement Conference. State Tort Claims Manager Nancy Katafias is unavailable as she
27   is already scheduled for two inmate early mediation conferences on that date. Accordingly,
28   Defendants respectfully request this Court reschedule the Settlement Conference.


                                            Page 1 of 4
            Case 2:17-cv-01121-APG-DJA Document 69
                                                68 Filed 08/31/20
                                                         08/25/20 Page 2 of 4


 1   II.    BACKGROUND
 2          Plaintiff Lausteveion Johnson (Johnson) is an inmate incarcerated in the Nevada
 3   Department of Corrections. (NDOC). Johnson filed a first amended civil rights complaint
 4   pursuant to §1983. ECF No. 7.
 5          On August 5, 2020, the parties submitted their Proposed Joint Pre-Trial Order and
 6   the Court approved said order that same day. The Court additionally set this matter for
 7   trial on a stacked calendar on January 25, 2021. ECF No. 66.
 8          On August 13, 2020, this Court issued an Order Scheduling Settlement Conference,
 9   set for September 29, 2020. ECF No. 67.
10          Defendants hereby respectfully request that the Court reschedule the Settlement
11   Conference.
12   III.   LEGAL ARGUMENT
13          District courts have inherent power to control their dockets. Hamilton Copper & Steel

14   Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Olivia v. Sullivan, 958 F.2d

15   272, 273 (9th Cir. 1992). Under Fed. R. Civ. P. 16(b)(a) “schedule shall not be modified except

16   upon a showing of good cause and by leave of the district judge or, when authorized by local

17   rule, by a magistrate judge.”

18          This Court ordered that “any requests to reschedule the SC must be submitted at least

19   one (1) week in advance of the scheduled date and provide a detailed reason for the request.”

20   ECF No. 67 at 2:14. This request is being submitted more than one week in advance of the

21   scheduled date and provides the following detailed reason for the request.

22          This Court, in setting the Settlement Conference, ordered the required attendance

23   of “a representative with binding authority to settle this matter up to the full amount of

24   the claim…” ECF No. 67 at 1:25. Nevada State Tort Claims Manager Nancy Katafias is the

25   individual granted that authority. However, Ms. Katafias is not available on September 29,

26   2020 as she is already scheduled to appear at two inmate early mediation conferences in

27   Reno Federal Court.

28   ///



                                              Page 2 of 4
           Case 2:17-cv-01121-APG-DJA Document 69
                                               68 Filed 08/31/20
                                                        08/25/20 Page 3 of 4


 1         However, Defendants respectfully suggest the following dates, as Ms. Katafias is
 2   currently available on the following dates:
 3            •   Monday Oct 5, 2020
 4            •   Monday Oct 12, 2020
 5            •   Wednesday Oct 14, 2020
 6            •   Monday Oct 19, 2020
 7            •   Wednesday Oct 21, 2020
 8            •   Monday Oct 26, 2020
 9            •   Monday Nov 2, 2020
10            •   Thursday Nov 5, 2020.
11   IV.   CONCLUSION
12         Defendants respectfully requests this Court reschedule the Settlement Conference
13   in light of the State Tort Claim Manager’s unavailability.
14         DATED this 25th day of August, 2020.
15                                                 Respectfully submitted,
16                                                 AARON D. FORD
                                                   Attorney General
17

18                                                 By: /s/ Matthew Feeley
                                                      Matthew Feeley (Bar No. 13336)
19                                                    Deputy Attorney General
                                                      Attorneys for Defendants
20

21                                        ORDER

22      The Court finds good cause to GRANT the motion. IT IS ORDERED that the
23      Settlement Conference currently scheduled for September 29, 2020 is vacated and
        rescheduled to Monday, November 2, 2020 at 10:00 a.m. The written settlement
24      statements are due by noon on Monday, October 26, 2020. All other provisions of
        the Court's prior Order ECF No. 67 remain in effect.
25

26      DATED: August 31, 2020.

27                               ______________________________
                                 Daniel J. Albregts
28                               United States Magistrate Judge


                                             Page 3 of 4
           Case 2:17-cv-01121-APG-DJA Document 69
                                               68 Filed 08/31/20
                                                        08/25/20 Page 4 of 4


 1                                CERTIFICATE OF SERVICE
 2         I certify that I am an employee of the State of Nevada, Office of the Attorney General,
 3   and that August 25, 2020, I electronically filed the foregoing DEFENDANTS’ MOTION
 4   TO RESCHEDULE THE SETTLEMENT CONFERENCE (ECF NO. 67), via this
 5   Court’s electronic filing system. Parties who are registered with this Court’s electronic
 6   filing system will be served electronically. For those parties not registered, service was
 7   made by depositing a copy for mailing in the United States Mail, first-class postage prepaid,
 8   at Las Vegas, Nevada, addressed to the following:
 9         Mr. Lausteveion Johnson, #82138
           Lovelock Correctional Center
10         1200 Prison Road
           Lovelock, Nevada 89419
11         Plaintiff, Pro Se

12

13                                           /s/Yolonda Laster______________
                                             An employee of the Office of the
14                                           Nevada Attorney General

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 4 of 4
